 WEBB FUEL COMPANY309to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any and all such activities except to theextent that such right may be affected by an agreement authorized in Section8(a)(3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, upon request, bargain collectively with Lumber & Sawmill WorkersUnion, Local No. 2767 of United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, as the exclusive representative of all employees in theappropriate bargaining unit described below with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment, and em-body in a signed agreement any understanding reached.The bargaining unit is:All employees at our Randle, Washington, plant, excluding supervisors,office clerical employees, and guards as defined in the Act.WE WILL offer to Zelia M. Hessler, Dorothy Callahan, Lowell Joe Hessler,and Byron Barker immediate and full reinstatement to their former or substan-tially equivalent position, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay suffered as a result ofthe discrimination against them.All our employees are free to become or refrain from becoming members ofthe above Union, or any other labor organization, except to the extent that saidright may be affected by an agreement in conformity with Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.COWLITZ VENEER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office (327Logan Building, 500 Union Street, Seattle 4, Washington; Telephone Number, Mutual2-3300, Extension 553) if they have any question concerning this notice or compliancewith its provisions.Webb Fuel CompanyandChauffeurs,Teamsters and HelpersUnion,Local No. 364.Case No. 13-CA-3974. January 16, 1962DECISION AND ORDEROn August 7, 1961, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had not engaged in and was not engaging in unfair laborpractices and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.Thereafter the General Counsel, the Union, and Respondent filed ex-ceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Rodgers].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs, and finds merit, in the exceptions of the Union and the135 NLRB No. 30. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel. 'Accordingly, the Board adopts the findings of theTrial Examiner only to the extent consistent herewith.1.We disagree with the Trial Examiner's finding that Jo AnnDudik was a supervisor within the meaning of the Act.Respondent buys and sells coal and oil at several stations or branchesin the States of Michigan and Indiana, but only its South Bend,Indiana, station is involved herein. Its business is seasonal in nature,the busy heating season usually running from October throughMarch.During this season, it employs from 3 to 5 persons in theoffice and from 10 to 11 on the delivery force. During the remainderof the year it employs from two to three persons in the office and alike number on the delivery force.Respondent furnishes each of its station managers a Manager'sManual.This manual serves both as a guide and reference for themanager and as a means of acquainting management trainees withcompany policies.Under the section of the manual entitled Webb Fuel Company Sal-ary and Wage Policy, assistant managers are listed as salaried per-sonnel and are to be paid from $60 to $125 per week. In addition;they are eligible for a pension upon retirement.Clerical personnel,on the other hand, are to be paid on an hourly basis, do not receive abonus, and are not eligible for a pension.The Manager's Manual also sets out the chain of progression whichan employee must follow to become a manager, starting with manage-ment trainee and advancing to salesman, assistant manager, andfinally manager. There is no provision whereby an office clerical em-ployee can progress, through experience, to the position of assistantmanager or manager.Respondent contends that Jo Ann Dudik is assistant manager atthe South Bend station.Dudik was hired by Respondent as an officeclerk in September 1958.At that time she was 18 years old and re-ceived a starting wage of 85 cents per hour.Within several monthsher wage rate was increased to $1.35 an hour, but she received no fur-ther increase during her last 2 years of employment with Respondent.Dudik was taught the office procedure by Eugene Zubko, who had beenRespondent's manager for 7 years and who, according to his testi-mony, had developed a procedure which he wanted her to follow. Inthe course of her duties, Dudik sold coal, did some accounting work(some of which she certified as correct herself), dispatched driversand assigned them to other tasks around Respondent's yard, took jobapplications for new hires, ordered office supplies, arranged for therepair of office machinery, purchased S & H stamps, and instructednew employees as to office procedures. She was never told during hermore than 2 years of employment that she was an assistant manager,and, despite the position which Respondent now takes, it repeatedlyreferred to Dudik in all its personnel transactions an an office clerk. WEBB FUELCOMPANY311At the hearing, Respondent's-witnessescharge of the office in Zubko's absence.Apart from illness or vacation;the references to Zubko's absences are to the nonheating season, duringwhich he was at times out soliciting business.As stated above, therewere only two or three drivers and one other office employee employedat this time.Dudik had only to carry out the standard office pro-cedures with which she had become familiar. Zubko was careful toleave her instructions when he anticipated situations that would be newto her, and Dudik oftentimes called him on the phone before makingcertain decisions.Zubko testified that on occasions when he was awayand Dudik had to leave the office, "... whoever she left there wouldconduct the business...."The Board has rejected the contentionthat one who substitutes sporadicallyfor asupervisor is himself asupervisor.'Zubko testified that Dudikassignedwork both to the drivers and theoffice employees.As to the former, Respondent's Manager's Manuallists the dispatching of drivers as one of the duties of office clerks.Due to the fact that immediate need for drivers fluctuates according toweather conditions, Dudik, in theabsence ofout additional drivers, sent them home early,and assignedthem othertasks around Respondent's premisesto fill out their time.All of thisis according to the procedure which Zubko initiated and is, we find, aroutine clerical matter.As to the assignment of work to other clericalemployees, Dudik testified that both she and Dolores Kowalik, thepart-time office employee, gave each other work to do when one of themhad more than she could handle.Respondent stressed the fact that Dudik had authority to disciplineemployees and-cited two specificinstancesto support this allegation.In the first of these, Dudik sent home employee Cleo Wilson who hadreported for work in an intoxicated condition. The Board has held ina similarsituation, however, that an isolated act of discipline of thistype does not make a supervisor out of a rank-and-file employee .2 Thesecond instance involved a former employee named Brubaker. Zubkotestified that Dudik discharged Brubaker. Zubko, however, had not,been present when this allegedly happened but had learned of it froman employee.Dudik testified that Brubaker had quit after beingreprimanded by Zubko for driving too fast in Respondent's yard.The Trial Examiner did not resolve the conflict in testimony bymaking a credibility finding. It is significant, in viewing the con-flict, that Zubko's testimony was based entirely on hearsay.More-over, Respondent did not produce Brubaker's severance slip at thehearing.Respondent'sManager's Manual states that a severance'Seattle Automobile DealersAssociation,122 NLRB 1616.2 The Canemnatti Transit Company,121 NLRB 765. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDslip giving the reason for discharge or other cause of termination mustbe sent in on the last day of work.Although Respondent contends that Dudik had the authority tohire, transfer, suspend, lay off, and recall other employees, Dudikdenies this and there is no other evidence in the record to show thatshe had such authority. She was consulted by Zubko about the prog-ress of certain employees, but the record shows that her opinions werenot treated as effective recommendations.The fact that she instructednew clerks as to office procedure was only a natural consequence of herposition as the only full-time office employee, and not any indicationof supervisory status.We find, therefore, after u close scrutiny of all the duties performedby Dudik, the part she played in Respondent's business operation, thedistinction drawn by Respondent between managerial and office cleri-cal personnel in the Manager's Manual, and the manner in which shehas been continuously classified by Respondent, that Jo Ann Dudikis not a supervisor within the meaning of the Act.-We further find that the unit of office clerical employees sought bythe Petitioner is an appropriate unit.2.Respondent contends that it had a good-faith doubt that theUnion represented an uncoerced majority of the office workers at thetime of the Union's demand for recognition.Employees Dudik and Kowalik signed union authorization cards onNovember 7, 1960. The Union notified Respondent by letter the nextday that it represented the office employees and requested a meeting onNovember 11 in order to discuss a collective-bargaining contract.OnNovember 9, Zubko called Dudik and Kowalik into his office, showedthem the Union's letter, and asked them if they had joined the Union.Each replied that she had.Kowalik went on to say that her husbandhad told her not to be a "scab" but to join the Union. She also statedthat the union agent had told her she would be out of a job if she didnot become a member within 30 days after the Union got in. Zubkobegan to explain Indiana's right-to-work law to her but stopped andasked her again if she had signed an authorization card.When Ko-walik told him she had, he said that that was all he wanted to know sThere is no doubt, therefore, that on November 7 Zubko knew that theUnion had the signed cards of both Dudik and Kowalik.On November 11, Zubko met with Steve Kearns, business agent forthe Union.Although the Union had requested in its letter to Re-spondent that the meeting be held in the union office, Kearns hadappeared unexpectedly at Respondent's office. Zubko desired to gosome place where they could talk in private, but Kearns insisted on3Kowalik's testimony reveals that she clearly intended to join the Union, and that shewas not coerced into joining bythe Union. WEBBFUEL COMPANY313holding the discussion where they were.When Zubko realized that hecould not prevail, he consented to answer Kearns' questions.As tothis conversation, Zubko first testified somewhat ambiguously aboutthe Union's majority status, but when asked by counsel to repeat theconversation, Zubko testified that his answer to Kearns was: "Youdon't represent office workers, do you...."We conclude, therefore, that when pressed for recognition by theUnion, Zubko did not doubt that the Union was duly authorized torepresent Dudik and Kowalik, but rather, he questioned the Union'sgeneral jurisdiction to represent office workers.In these circum-stances, we find no merit in Respondent's contention that it refusedto bargain with the Union on November 11 because it had a good-faith doubt that the Union represented an uncoerced majority of itsoffice employees.Accordingly, we find that, by refusing to bargain with the Union,Respondent violated Section 8(a) (5) and (1) of the Act.3.The Union began picketing Respondent's premises on Novem-ber 14, 1960, in protest against this refusal to bargain.Dudik andKowalik were among the pickets. Driver Daniel Szymanski reportedfor work about 7:30 a.m. that day and learned about the pickets fromanother driver shortly before he was to begin his run.When told byZubko the reason for the picketing, Szymanski, who was a memberof the Union, stated that he would not cross any picket line.Beforeleaving, he told Zubko that he would be available for work wheneverthe strike had been terminated.Driver Joseph Rakowski, a memberof the Union for 8 years, was on vacation during the first week of thestrike.He returned on November 21, at which time he learned ofthe strike.He worked for 2 days, but then decided to stop work.On December 14, 1960, Dudik and Kowalik sent letters to Respond-ent asking to be reinstated to their former positions.On December 19,Szymanski and Rakowski did likewise.All four employees were noti-fied by Respondent by letter dated December 30, 1960, that they hadbeen replaced and that their services were no longer required.We find that employees Dudik and Kowalik became unfair laborpractice strikers when they joined the Union's picket line after Re-spondent refused to recognize the Union as their bargaining repre-sentative.We also find that employees Szymanski and Rakowskibecame unfair labor practice strikers when they refused to workbecause of the existing unfair labor practice strike.Therefore, Re-spondent was obliged to reinstate the four employees when they soughtreinstatement even if Respondent had to discharge employees hired intheir place during the strike.44Trinity Valley Ironand SteelCompany,a DivisionofC.C.GriffinManufacturingCompany, Inc,127 NLRB 417. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that Respondent violated Section 8 (a) (3) and(1) of the Act when it refused to reinstate these employees followingtheir unconditional requests for reinstatement.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIn the light of the Trial Examiner's findings as to the business ofthe Respondent, which we adopt, we find that the activities of theRespondent set forth above have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regardto the hire and tenure of Jo Ann Dudik, Dolores Kowalik, JosephRakowski, and Daniel Szymanski by refusing to reinstate said em-ployees upon their unconditional application to return to work, theapplication of Dudik and Kowalik having been made on December 14,1960, and the application of Rakowski and Szymanski having beenmade on December 19, 1960, we shall order that the Respondent offerto each of them immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniorityor other rights and privileges.We shall also direct that the Respond-ent make each of them whole for any loss of pay each may have suf-fered by reason of said discrimination by payment to each of a sumof money equal to that which each would have earned as wages fromDecember 14, 1960, as regards Dudik and Kowalik, and from Decem-ber 19, 1960, as regards Rakowski and Szymanski, to the date of theoffer of reinstatement, less net earnings during such period, in accord-ance with the formula set forth in F. TV.Woolworth Company,90NLRB 289. Because of the Trial Examiner's recommendation thatthe complaint be dismissed, the period from the date of the Intermedi-ate Report to the date of the Decision and Order herein will be ex-cluded in computing the amount of backpay to which each is entitled.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Webb Fuel Company is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act. WEBBFUEL COMPANY3152.Chauffeurs, Teamsters and Helpers Union, Local No. 364, is alabor organization within the meaning of Section 2(5) of the Act.3.All office employees of the Respondent employed at its branchoffice located at South Bend, Indiana, exclusive of drivers, helpers,warehousemen, checkers, graders, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.4.The Union was on November 7, 1960, has been at all materialtimes since then, and is now, the exclusive representative of the em-ployees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.5.By refusing, on and after November 11, 1960, to bargain with theUnion as the exclusive representative of the employees in the afore-said appropriate unit, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act.6.By discriminating in regard to the hire and tenure of employ-ment of Jo Ann Dudik, Dolores Kowalik, Joseph Rakowski, andDaniel Szymanski, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, Re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Webb FuelCompany, South Bend, Indiana, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Chauffeurs, Teamstersand Helpers Union, Local No. 364, as the exclusive representative ofits employees in a unit consisting of all office clerical employees at itsSouth Bend, Indiana, branch, with respect to wages, rates of pay,hours of employment, and other terms and conditions of employment.(b)Discouragingmembership in Chauffeurs, Teamsters andHelpers Union, Local No. 364, or any other labor organization of its 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, by discharging or refusing to reinstate employees or other-wise discriminating in regard to their hire or tenure of employment,or any term or condition of employment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist Chauffeurs, Teamsters and Helpers Union, Local No.364, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with Chauffeurs, Teamstersand Helpers Union, Local No. 364, as the exclusive representative ofall employees in the aforesaid appropriate unit, with respect to wages,rates of pay, hours of employment, and other terms and conditionsof employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Offer Jo Ann Dudik, Dolores Kowalik, Joseph Rakowski, andDaniel Szymanski immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them whole in the mannerset forth in the section above entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms hereof.(d)Post at its branch in South Bend, Indiana, copies of the noticeattached hereto marked "Appendix." 8 Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent, be posted immediatelyupon receipt thereof, and be maintained for 60 consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken toinsure that the copies of said notice are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." WEBB FUEL COMPANY317MEMBERRODGERS, dissenting :I think that the Trial Examiner properly found that Dudik was asupervisor.Accordingly,I wouldadopt the TrialExaminer's recom-mendation that the complaint be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Chauffeurs, Teamstersand Helpers Union, Local No. 364, or in any other labor organiza-tion, by discharging or refusing to reinstate any of our employees,or in any other manner discriminating against them in regard totheir hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Chauf-feurs, Teamsters and Helpers Union, Local No. 364, or any otherlabor organization of our employees, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities.WE WILL, upon request of the Union, bargain collectively withChauffeurs, Teamsters and Helpers Union, Local No. 364, as theexclusive representative of our South Bend office clerical employ-ees with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if an understand-ing is reached, embody such understanding in a signed agreement.The bargaining unit is :All South Bend office clerical employees exclusive of drivers,helpers, warehousemen, checkers, graders, professional em-ployees, guards, and supervisors as defined in the Act.WE WILL offer Jo Ann Dudik, Dolores Kowalik, Joseph Rakow-ski, and Daniel Szymanski immediate and full reinstatement totheir former or substantially equivalent positions without preju-dice to their seniority or other rights and privileges, and makethem whole for any loss of pay suffered as a result of the discrimi-nation against them. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization.WEBB FUEL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with Board's Regional Office(Midland Building, 176 West Adams Street, Chicago 3, Illinois; Tele-phone Number, Central 6-9660) if they have any questions concerningthis notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding involves allegations that the Respondent, Webb Fuel Company,herein called the Respondent, violated Section 8(a) (1), (3), and (5) of the NationalLabor Relations Act, as amended.A hearing was held before John H. Eadie, theduly designated Trial Examiner, at South Bend, Indiana, on March 1, 2, and 3, 1961.The Respondent's motions to dismiss the complaint are disposed of as hereinafterindicated.After the conclusion of the hearing, the General Counsel and the Re-spondent filed briefs with the Trial Examiner.The Respondent also filed a motionto correct the record, supported by an affidavit of its attorneys.The GeneralCounsel filed a statement in opposition to the motion. In view of the GeneralCounsel's opposition, and since the correction in the Respondent's motion does notaccord with the Trial Examiner's recollection in the matter, the motion is herebydenied.The motion papers are received in evidence and marked as Trial Ex-aminer's Exhibits Nos. 1, 2, and 3, respectively.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Respondent is a corporation organized under and existing by virtue of thelaws of the State of Michigan, with a station and office at Port Huron, Michigan,where it isengaged inthe business of buyingand sellingcoal and oil.Respondentalso has stations or branches in other cities in Michigan and Indiana, including astation at South Bend, Indiana, the only facility involved in this proceeding.The Respondent'sgrossannual volume of business exceeds $500,000. In thecourse,conduct, and operation of its business, the Respondent annually ships goodsdirectly from one State to anotherat an annualrate in excess of $50,000.The complaintalleges,the answer admits, and the Trial Examiner finds that theRespondentis engagedin commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Union, Local No. 364, herein called theUnion, is a labor organization within the meaning of Section 2(5) of the Act.m. THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe Respondent's South Bend branch stocks and sells coal and fuel oil to domesticand commercialcustomers.Eugene Zubko, branch manager at South Bend, per-forms almost all of the contract work involved in such sales.The overall opera-tion is seasonal, with a consequent fluctuation in the work force.During the heat-ing seasonthe total office force, including the manager, reaches from 3 to 5 persons, WEBB FUEL COMPANY319and the delivery force amounts to 10 or 11.During the off season the office force,including the manager,is two or three, andthe deliveryforce is alsoreduced to twoor three.For a number of years prior to the times mentioned herein there was in effectin the South Bend area a "uniform coal agreement"between employers and theUnion.The Union had some contracts in the South Bend area which include driversand office employees.The Respondent kept a copy of the above contract in itsfiles,but had never signed it.However, in accordance with the contract, the Re-spondent deducted union dues from the pay of its drivers who were members ofthe Union.On November 7, 1960, employees Jo Ann Dudik and Dolores Kowalik signedunion authorization cards for Steve Kearns, business agent for the Union.Dudikand Kowalik were the only office employees of the Respondent at the time.'By letter dated November 8, 1960, the Union notified the Respondent that itrepresented the office employees and requested"that a meeting be established onFriday, November 11, 1960, at 11 a.m.in our office in order to discuss a laboragreement covering the employees mentioned above."During the morning ofNovember 9, Zubko called Dudik and Kowalik into his office and showed themthe Union's letter.He asked them if they had joined the Union. Each replied thatshe had.During the morning of November 11, Zubko called the Union's office in order tomake arrangements for the meeting requested in the Union's letter.He was told bya girl in the office that Kearns was not present and that she would have him returnZubko's call. Instead of calling Zubko, Kearns appeared at the Respondent's office.Concerning his conversation with Kearns, Zubko testified credibly as follows:I told him I would be with him in just a moment and I went back to getmy coat..He asked me where I was going and I said, I told him I wantedto go someplace where we could talk in private and I didn't want to interruptour business.He insisted it was highly irregular.He carried on about thisand about my wanting to go elsewhere and he told me he would not interruptbusiness.I told him that I didn't want to take the chance and he kept insistingand actually it had gotten to the point of the very thing I was trying to avoid. Iwas afraid one of our customers would walk in on us at such a time.When Isaw I wasn't going to get him out of there to talk, I let him talk, and he finallymade the statement that "I've only got a couple things to ask you," I could seeI wasn't going to get him out of there to talk, so I said, "All right, what is it?"He said, "Are you going to recognize us?" and I said, "No." Then he said,"Why?" and I told him, "You don't represent the office workers."He made this statement that he was going to picket us or shut us off andhe would be able to hold us off from hauling coal or fueloil ... .*******I saw that I couldn't talk to the man normally and I told him that if thatwas all he had to say, we might just as well adjourn ... .Later that same day, Norman Murrin, president of the Union, called Zubko.Heasked Zubko how many drivers the Respondent had in its employ, and how manyof these paid union dues. Zubko gave him the requested information, and then at-tempted to talk about Kearns' visit of that morning.Murrin refused to discussthe subject.Starting about 8:30 a.m. on November 14, 1960, the Union picketed the Respond-ent's premises.The picket signs stated that the Respondent refused to bargain withthe Union.Dudik and Kowalik joined in the picketing.Driver Daniel Szymanski,who was a member of the Union, told Zubko that he would not cross the picketline.Zubko told him, "If it [the picket line] goes off I'll call you-back right awayand you can start to work because the season was approaching." Szymanski per-formed no work for the Respondent after November 14.Driver Joseph Rakowski, also a member of the Union, was on vacation duringthe first week of the strike.He returned to work on November 21. On Novem-ber 22 the Union told him that he should not work until the strike was settled.Rakowski ceased working on November 23.Dudik and Kowalik made unconditional requests to return to work by letter tothe Respondent dated December 14, 1960. Szymanski and Rakowski made similar' Louis Carrico was assigned to the South Bend branch as a "management trainee."All parties agreed that Carrico was not a regular office employee and should not be in-cluded in the unit. 320DECISIONS OF NATIONAL, LABOR. RELATIONS BOARDrequests by letters dated December, 19, 1960. ! The pickets were removed on orabout December 21.The Respondent replied by letter dated December 30, 1960,advising each of the four employees that they had been replaced by permanentemployees..B.. The status of Jo Ann DudikThe Respondent contends,that,Dudik was a supervisory employee. ' The GeneralCounsel contends otherwise..-_William Webb, vice president and district manager of the Respondent, and Zubkotestified to the effect that budik, while nothaving the title, was in fact an'assistantmanager.Concerning Dudik and other employees, with the same, position, Webbtestified ,'"They would have the authority to run the business in the manager's absence,to lay off personnel, to direct them in their work, to make work assignments or any-thing else that might pertain to the business, including purchase of items and soforth."Zubko testified that he was frequently away from the office when contactingcustomer's or for other reasons, such as an out-of-town business trip, illness, orvacation; and that Dudik was in complete, charge of the business on such occasions.In this connection Dudik was questioned and testified as follows:Q. And during the summer season,. that is the non-heating season, was Mr.Zubko gone from the office a good deal?A. Yes, he was.Q. Could you tell us why he might be gone from the office?A. Well, he'd tell me he was out making calls, drumming up business for thenext heating season.Q.Who was in charge when Mr. Zubko was gone?A. I was, I was the only one there.9. Have you ever been told by Mr. Zubko that if the drivers refused to dotheir work, they should punch out and go home?A. Yes, I was.Q. Did you ever take job applications from persons applying for employment?A. Yes, I did.Q. Did Mr. Zubko ever tell you that whenever he was out of the office that ifanything came up at that time that it should be done just as if he were there?A. Yes, he did.In addition to the undisputed evidence that Dudik was in charge during Zubko'sabsences, the record establishes that she exercised supervisory authority over theRespondent's employees.For example, she called drivers in for work and sent themhome when no work was available; she assigned drivers to odd jobs, such as unloadingcoal or cleaning up the yard; and on one occasion she sent home employee CleoWilson because he reported for work while under the influence of alcohol?For the .most part, the record in the case deals with Dudik's duties and authority,particularly in connection with her office work.For example, the evidence disclosesthat Dudik was the only person other than Zubko who had authority to certify tothe correctness of certain company reports, such as the, daily cash and petty cashexpense reports.In its brief the Respondent contends that such evidence showsthat Dudik had "duties and authorities over and above that of a regular office em-ployee which fix her status on the management team." In view of the facts foundabove, I do not find it necessary to detail the evidence in this connection or to passupon the Respondent's contention. In my opinion the record conclusively establishesthat Dudik was a supervisory employee within the meaning of the Act, and I so find:.C. ConclusionsThe complaint alleges that "all office employees of the Webb Fuel Companyemployed at its branch office located at South Bend, Indiana, exclusive of drivers,helpers, warehousemen, checkers, graders, professional employees, guards, and super-visors as defined in the Act" constitute a unit appropriate within the meaning ofSection 9(b) of the Act. In its answer the Respondent denies this allegation, statingin part, "[the unit] would be a one-man bargaining unit, traditionally found inappro-priate by the National Labor Relations Board."Since Dudik has been found to be a supervisory employee, she is excluded fromthe unit.This leaves only one person in the unit, namely, Kowalik.Accordingly,I find that the above unit is not appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act; and that the Respondent by refusing2Wilson and Carrico testified credibly to the above.Dudik testified that Carrico sentWilson homeHer testimonyis notcredited in this connection. ARCHIE'S MOTOR FREIGHT, INC.321to recognize or bargain with the Union under the circumstances herein related didnot engage in unfair labor practices within the meaning of Section 8(a)(5) of theAct. It is further found that the strike was not caused by any unfair labor practicesof the Respondent;and that during the strike the Respondent replaced Dudik,Kowalik,Rakowski,and Szymanski with permanent employees.Therefore,by failingand refusing to reinstate said employees the Respondent did not engage in unfairlabor practices within the meaning of Section 8(a)(3) of the Act.[Recommendations omitted from publication.]Archie'sMotor Freight,Inc.andTruck Drivers andHelpers,Local Union No. 592,affiliated with the International Brother-hood of Teamsters,Chauffeurs and Warehousemen of America,Petitioner.Case No. 5-RC-3277. January 16, 1962SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on March 29, 1961,1 an election by secret ballot was conductedby the Regional Director on April 22, 1961, among the employees inthe unit found appropriate.After the election the parties were fur-nished with a tally of ballots which showed that of approximately 26,eligible voters, 10 voted for, and 11 voted against, the Petitioner and 1ballot was challenged.The Petitioner filed timely objections to con-duct allegedly affecting the results of the election.After investigation the Regional Director, on May 31, 1961, issuedand served upon the parties his report on objections, in which he rec-ommended that the objections be sustained and the electionset aside,and that the Board remand the case to the Region for the purpose ofdetermining the unit placement of six "city drivers," a matter notconsidered in the original decisionfor reasonsstated below.The Board, after having duly considered the matters raised in theRegional Director's report concerning the "city drivers" and theexceptionsthereto,was of the opinion that the record should bereopened for the purpose of receiving additional evidence, and ac-cordingly, on August 3, 1961, it issued an order remanding the pro-ceeding to the Regional Director for further hearing.This secondhearingwas held on August 30, 1961, and thematter cameon to theBoard for determination.Pursuant to the provisionsof Section3 (b) of the Act,, the Boardhas delegated its powers in connectionwith thiscase to,a three-member panel[Members Rodgers, Leedom, and Fanning].The Petitioner originally petitioned for "all road drivers at the,Employer's Richmond, Virginia,terminal, excluding`local pick-up,1130 NLRB 1627.135 NLRB No. 37.634449-62-vol. 135-22